Citation Nr: 1634399	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee that reopened the claim and denied the asserted secondary service connection assertion.

In May 2016, the Veteran appeared before the undersigned at a Board hearing at the Board's Central Offices in Washington, DC.  A transcript of the hearing testimony is in the claims file.


The reopened issue of entitlement to service connection for low back disability, including as secondary to service-connected bilateral knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2000 rating decision determined that new and material evidence was not received to reopen a claim of entitlement to service connection for a low back disability, including lumbar spondylosis.

2.  The Veteran's substantive appeal, after a November 2000 statement of the case, was deemed untimely by the RO.  The Veteran did not appeal the determination of untimeliness.

3.  The evidence added to the record since the July 2000 rating decision is new and triggers additional assistance to the Veteran and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision that denied entitlement to service connection for a low back disability, including lumbar spondylosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015).

2.  New and material evidence to reopen a claim of entitlement to service connection for a low back disability, including lumbar spondylosis, has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background of Initial Claim

The Board finds that a summary of the procedural history of the low back would be useful prior to discussing whether new and material evidence has been received by VA.  The Veteran initially applied for VA compensation for his low back disability in February 1983.  (02/17/1983 VBMS-VA-21-526).  Service treatment records (STRs noted the Veteran's back injury secondary to a parachute jump in June 1977.  Despite repeat presentations with complaints of low back pain, the Veteran's examinations were negative.  He was variously diagnosed with functional back pain and questionable low back pain secondary to strain.  X-rays were within normal limits.  An exit examination was not of record.  The May 1983 VA examination report reflects that the low back examination was within normal limits in all areas, including neurologically.  Lumbar spine X-rays were read as normal.  The examiner noted that there were no positive findings.  (05/31/1983 VBMS-VA Examination)

A June 1983 rating decision denied the claim, and a July 1983 RO letter notified the Veteran of the decision and of his appeal rights.  (06/17/1983 VBMS-Rating Decision-Narrative; 07/07/1983 VBMS-Notification).  The Veteran appealed the decision (08/08/1983 VBMS-VA 21-4138), see 38 C.F.R. § 20.201, but the RO did not acknowledge it or issue a Statement of the Case (SOC).  The Board will not detail every step in the Veteran's efforts to reopen the claim in the intervening years, but will set forth only that information needed to protect his rights for assignment of a proper effective date should benefits be awarded.  Subsequent to his application to reopen the claim in July 1996 (07/31/1996 VBMS-VA-21-4138), he perfected an appeal of the December 1996 rating decision that denied a reopening of the claim to the Board.  (12/14/1996 VBMS-Rating Decision-Narrative).  An August 1998 Board decision determined that new and material evidence had not been received to reopen the claim.  (08/12/1998 VBMS-BVA Decision).  Board decisions are final when issued.  See 38 C.F.R. § 20.1100.  Further, the Veteran did not appeal the Board's 1998 decision to the Court of Appeals for Veterans Claims.  Hence, in addition to finalizing the Veteran's 1996 application reopen his claim, the 1998 Board decision left no doubt that the February 1983 claim had now become final.  See Beraud v. Shinseki, 26 Vet. App. 313, 318, n.3 (2002) (discussing pending, unadjudicated claims in the context of request to reopen); see also Myers v. Principi, 16 Vet. App. 228, 235-36 (2002) (finding that once a notice of disagreement has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board and that only a subsequent Board decision can resolve an appeal that was initiated but not completed).

The RO reviewed the claim again in April 2000.  Although a July 2000 rating decision reflects adjudication of new and material evidence, the Veteran was afforded an examination in April 2000; the RO noted this examination report as the basis of the jurisdiction to review the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  The examination report reflects that the examiner diagnosed a probable lumbar spondylosis.  (04/15/2000 VBMS-VA Examination)  The July 2000 rating decision determined that new and material evidence was not received to reopen the claim, as there was no evidence that the diagnosed disorder was causally linked to active service.  (07/24/2000 VBMS-Rating Decision-Narrative).

The Veteran appealed the decision (09/18/2000 VBMS-Notice of Disagreement), and an SOC was issued in November 2000.  (11/09/2000 VBMS-Statement of the Case)  In the interim, the Veteran started treatment with a private chiropractor, and he asked for an extension of time to submit his Substantive Appeal because of the chiropractor's unavailability to provide an examination report.  The RO approved a 30-day extension.  (08/09/2001 VBMS-Notification)  In September 2001, the chiropractor submitted a 22-page examination report which included a positive nexus opinion.  (09/11/2001 VBMS-Third Party Correspondence)  In a Supplemental SOC (SSOC), the RO determined that the new medical evidence still did not constitute new and material evidence.  (08/23/2002 VBMS-Supplemental Statement of the Case)  On the Veteran's representative's statement in lieu of VA Form 646, a decision review officer (DRO) lined through the low back issue and, in a handwritten annotation, noted that the Veteran's Substantive Appeal was untimely.  (08/23/2002 VBMS-VA-646)  The Veteran did not appeal the determination of untimeliness.  Hence, the September 2000 rating decision became final, and it is the last final decision on the issue of entitlement to service connection for a low back disorder.  VA received the Veteran's current application to reopen the claim in March 2010.  The Board notes, however, that the RO did not address the chiropractor's second, November 2002 submission.  (11/29/2002 VBMS-Third Party Correspondence) 

New and Material Evidence

Although the September 2010 rating decision confirmed the previous denials of the claim, the RO in fact afforded the Veteran an examination and obtained a medical nexus opinion, which suggests that the claim was reopened and denied on the merits.  Nonetheless, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Discussion

The July 2000 rating decision found that the evidence at that time failed to show findings and diagnosis of a chrome back disability either during service or shortly following discharge from active military service.  This rating decision added that the evidence failed to show the Veteran's current complaints of low back pain had its onset during military service.
 
The evidence added to the claims file since the last, final RO determination includes an MRI examination of the Veteran's lumbar spine (06/25/2010 VBMS-Medical Treatment-Government Facility), which revealed degenerative disc disease of the lumbar spine; the July 2010 examination report wherein the examiner noted that it could not be known for certain that in-service events started the degenerative process; a November 2002 second opinion by the chiropractor (11/29/2002 VBMS-Third Party Correspondence); and, the Veteran's sworn testimony at the Board hearing.  In particular the November 2002 opinion from the chiropractor stated, "I do feel that this is a reasonable complaint of problems and difficulties with his back and knees related to lumping out of a parachute that certainly can predispose to the current difficulties that he is having."  The July 2010 and November 2002 opinions go towards an element that was previously missing - that of a link to service.  

Cumulatively, the evidence added to the record-at a minimum, triggers additional assistance to the Veteran.  Thus, the Board finds that new and material evidence has been received to reopen the claim.  Nonetheless, additional development is needed before the merits may be addressed.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for low back disability has been received.  The appeal is granted solely to that extent.


REMAND

As noted earlier, the Veteran was afforded an examination in July 2010.  The examiner diagnosed degenerative disc disease of the lumbar spine but decline to provide a nexus opinion.  The examiner advised that an opinion would be based purely on speculation.  No explanation as to why was provided.  (07/31/2010 VBMS-VA Examination).  The RO referred the file back to the examiner in September 2010.  The examiner advised that the Veteran had degenerative disease of the lumbar spine with several trivial injuries and low back pain since 1978; and that he could not be sure that the degenerative process began in the service, since any trivial injury could have actually been a disk rupture that started a degenerative process.  Further, the degenerative process could have happened at any point, and there was no documentation or radiographic images to review.  (09/18/2010 VBMS-VA Examination).  The Board notes that the claims file contains numerous imaging examination reports, to include a March 1995 CT of the Veteran's lumbosacral spine.  Further, the examiner did not address whether the Veteran's low back disability was caused or aggravated by the bilateral knee disability.  The Board notes that the July 2010 opinion and November 2002 opinion from the chiropractor is too speculative ("I do feel") and lacking in rationale to bring the current evidence of record into equipoise.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to an appropriate medical examiner other than the one who conducted the July 2010 VA examination and provided the September 2010 opinion.  The examiner must be equally qualified to the physician who conducted the prior examination and rendered the opinion.

Ask the examiner review the claims file to become familiar with the pertinent medical history and opine on the following:  is it at least as likely as not (a 50-percent probability) that the Veteran's currently diagnosed lumbar spine degenerative disc disease had its onset in active service, or is causally connection to the 1977 in-service low back trauma documented in the service treatment records?

If the answer to the above question is, No, is there is at least a 50-percent probability that the Veteran's currently diagnosed lumbar spine degenerative disc disease is due to his service-connected bilateral knee disability?  If the answer to this question is also, No, is it at least as likely as not (a 50-percent probability) that the Veteran's service-connected bilateral knee disability either 1) causes or 
2) aggravates-that is, chronically worsens, the currently diagnosed lumbar spine degenerative disc disease?  If so, please provide a baseline of the degree of aggravation in terms of percent.

A comprehensive rationale for all opinions rendered must be provided.  If the requested opinions cannot be provided, an explanation of why not must be given, to include what additional information is needed in order to provide the opinion.  If the medical examiner determines the requested opinion cannot be rendered without an examination of the Veteran, then arrange for the examination.

2.  After all of the above is complete, re-adjudicate the issue considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


